Citation Nr: 0301851	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for right ear 
recurrent drainage and ruptured eardrum will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board is undertaking additional development on the matter 
of entitlement to service connection for right ear recurrent 
drainage and ruptured drum, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The competent and objective medical evidence of record fails 
to demonstrate that bilateral hearing loss was present in 
service or manifested within one year after separation, and 
any current hearing loss is not shown to be related to 
service or any incident of service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5106, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

I.  Factual Background

On a medical history form completed when the veteran was 
examined prior to his induction into service in February 
1953, he checked "yes" to having had ear trouble and 
running ears.  The examiner noted that the veteran had 
suffered from recurrent right ear drainage, with the last 
episode one month earlier, and that he had been asymptomatic 
since then.  When the veteran was examined that day, a 
scarred and calcified right eardrum was noted; it was not 
considered disqualifying from active duty.  His hearing was 
15/15, bilaterally, on the spoken and whispered voice test, 
and he was found qualified for active service.  Upon 
examination in April 1955, prior to separation, there was no 
report of ear abnormality.  The veteran's hearing was 15/15 
in the right and left ears, on the whispered voice test.

Post service, on a report of medical history completed in May 
1959, at the time he underwent a periodic examination for his 
service in the Reserves, the veteran checked "yes" to 
having ear trouble and running ears and the examiner noted 
that the veteran had running ears as a child, "NS" (not 
symptomatic?).  When examined that day, the veteran's hearing 
was 15/15, bilaterally, on the whispered voice test.

Private medical records dated in February 1973 include 
audiogram findings, in pure tone thresholds, in decibels, 
that appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45(?)
70

95
LEFT
10
15
60

80

Private medical records dated in April 1974 indicate that the 
veteran was hospitalized for treatment of a perforated right 
tympanic membrane, mastoiditis, and conductive hearing loss.  
He underwent a right mastoidectomy and a right tympanoplasty.

Private medical records, dated from 1982 to 1987, from Dr. 
M., reflect the veteran's treatment for draining ears and 
otitis externa.

Audiogram findings, dated in February 1983, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
80
100
110
LEFT
0
20
65
70
70

A September 1999 written statement from "Miracle Ear" 
indicated that the veteran had been seen for the last eleven 
years for a binaural sensorineural hearing loss, considered 
moderate to severe in nature.  He was fitted for, and 
purchased hearing aids in 1988 and 1995.

In an October 1999 written statement, R.A.D. M., Jr., M.D., 
an otolaryngologist, said the veteran had been seen for a 
number of years for ear problems.  Dr. M. said current 
records indicated that, in August 1997, the veteran was seen 
for a right ear infection and wax in both ears, which was 
removed, and he was given antibiotic medication.  He was seen 
a month later by Dr. M.'s associate, who noted that the 
veteran's right eardrum had poor landmarks and was suspicious 
for a possible cholesteatoma in the right ear.  No hearing 
tests were performed during either of those office visits.  
It was noted that the veteran had worn a hearing aid for 
years, secondary to bilateral neurosensory hearing loss.

In another October 1999 written statement, J.V.D. H., M.D., 
an otologist, said he initially saw the veteran for otologic 
care in September 1977, when the veteran's chief complaint 
was hearing impairment, more predominant in the right ear.  
The veteran reported a progressive hearing loss over a period 
of seven to eight years, and said he had experienced drainage 
from his right ear intermittently since 1974, when he 
underwent a right tympanoplasty in order to reconstruct his 
tympanic membrane.  Dr. H. said examination findings at the 
time revealed the presence of a bilateral sensorineural 
hearing impairment with a conductive component in the right 
ear.  Examination revealed a scarred but intact right 
tympanic membrane.  The right tympanic membrane was 
thickened, and his external ear carnal demonstrated thickened 
squamous epithelium as a result of chronic external otitis.  
Since the right tympanic membrane was intact and there was no 
evidence of middle ear ossicular necrosis, it was Dr. H's 
opinion that the thickened tympanic membrane and scarring was 
responsible for his air-bone gap or conductive impairment.  
The specialist reiterated that the veteran's predominant 
hearing impairment was sensorineural in type, and not related 
to the tympanic membrane condition.  It was Dr. H's opinion 
that nothing should be done other than to treat the veteran 
for his external otitis, and that further surgery was not 
indicated.

In an October 1999 written statement in support of his claim, 
the veteran said that, after he entered service, he was 
declared fit for combat training.  The first time weapons 
were fired, he felt a horrible pain in his ears and 
immediately requested to be taken off the firing line, but 
his request was denied.  He felt the pain again when the 
weapons were fired a second time.  The next day he reported 
for sick call, was examined by a doctor and given prescribed 
medication, but was not taken off the firing line.  After 
another day of firing weapons, he experienced bilateral ear 
pain and was examined by a doctor who ordered the veteran 
examined by an ear specialist.  The specialist ordered that 
the veteran should not fire any weapons or be near weapons 
firing or other loud noises and, a few days later, he was 
transferred to a new assignment away from loud noises.  He 
said Drs. H. and M. said his hearing loss was permanent.  The 
veteran stated that he was convinced his problem was directly 
related to his early days on the military firing line.

The veteran reiterated his contentions in a June 2000 letter 
to the RO.  He indicated that he had been transferred to Food 
Service School in mid-to-late 1953, and had served as a mess 
hall cook in Korea from November 1953 until he returned to 
the U.S. shortly before his April 1955 separation.  He 
attached copies of post-service medical records and 
photographs of him in Korea.  He also asserted that he feels 
very strongly that he is entitled to the benefits he is 
claiming, that his post-service life, including a 30-year 
career in sales, handling thousands of dollars on a daily 
basis, has shown him to be an honest and reliable citizen, 
and that all the letters and documents he has submitted are 
true and sincere.

In September 2000, the National Personnel Records Center 
(NPRC) responded to the RO's request for medical, dental, and 
other records regarding the veteran, since his was a 
potential "fire-related" case (referencing a 1973 fire at 
the NPRC).  The NPRC said all service information was 
verified and all available medical records or records from 
the Office of the Surgeon General were mailed.  The Board 
notes that there is fire damage to the veteran's military 
records, but they are in the file.  We recognize that it is 
impossible to say whether the records are complete, but they 
appear to be sufficiently complete for the present decision.

At his February 2002 personal hearing at the RO, the veteran 
testified that an ear specialist in service examined him, 
administered a hearing test with a hammer, and said increased 
exposure to acoustic trauma caused his ear aches and constant 
ringing his ears and contributed to hearing loss.  Soon 
after, he said a medical department order was issued to 
remove him from combat training and firing any weapons 
because the loud noises damaged his ears and could cause 
total hearing loss.  He was transferred to a food service 
school.  The veteran said that order was not included in the 
service records associated with his claims file.

In further testimony at the hearing, the veteran stated that, 
after completing the Food Service School course, in November 
1953, he was sent to a combat zone in Korea and exposed to 
acoustic trauma there.  After his release from active duty, 
he said his family noticed his poor hearing, and his hearing 
continued to decline over the years.  He sought medical 
attention when he had ear infections or drainage.  He said 
that medical specialists had advised that his hearing loss 
was permanent.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for bilateral 
hearing loss.  Before addressing this issue, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in 
the March 2002 SOC, the RO specifically advised the veteran 
of the VCAA and the heightened duty-to-assist regulations.  A 
copy of the SOC was also sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for bilateral 
hearing loss.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S, Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma as soon as he entered service and, because of injury 
to his ears, was transferred to a food service school, was 
then shipped to a combat area in Korea where he served as a 
cook in the mess hall from November 1953 to spring 1954, and 
was exposed to noise, including weapons fire during combat.  
His service personnel records indicate that he was trained as 
a cook and served in Korea.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, the evidence of record shows 
that, at his pre-induction physical prior to entering 
service, in February 1953, no hearing loss was reported.  
Service medical records on file are negative for reference to 
a complaint of hearing difficulty.  In April 1955, when 
examined for separation, his hearing was normal, and no ear 
abnormality was reported.  In 1959, when examined for Reserve 
service, his hearing was still reported as normal.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss in either ear during service.  The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma from gunfire in service, both 
in training in the United States and while serving as a cook 
in Korea during wartime service.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  Nevertheless, although the veteran reported 
having a hearing problem after his release from active 
service, the first post-service audiogram reflecting hearing 
loss was from February 1973, eighteen years after separation 
from active service.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current bilateral 
hearing loss to service.  In fact, in his October 1999 
statement, Dr. H. reported that in 1977 the veteran gave a 
seven or eight-year history of progressive hearing loss, 
right greater than left.  Even accepting that undocumented 
history, it would still fall a number of years short of 
relating back to service from 1953 to 1955.  Furthermore, Dr. 
H. opined that the veteran had bilateral hearing loss with a 
conductive component in his right ear, and that the right 
thickened tympanic membrane and scarring was responsible for 
his air-bone gap or conductive impairment.  The specialist 
reiterated that the veteran's predominant hearing impairment 
was sensorineural in type, and not related to the tympanic 
membrane condition.  Nothing in the specialist's opinion can 
be construed to attribute the veteran's bilateral hearing 
loss to his period of active service, including exposure to 
acoustic trauma in service.

While the medical evidence documents that the veteran had a 
scarred and calcified ear drum in the right ear at the time 
he entered service, right ear hearing was normal at that 
time, as well as when he was examined for separation in 1955.  
His hearing was also normal when he was examined in 1959, 
four years after separation, in conjunction with Reserve 
service.

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The Board 
emphasizes that the veteran's veracity is not in issue here; 
his sincerity is clear, but the determination in this case is 
a medical one which must be based upon the professional 
evidence of record, rather than lay opinion.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Service connection is denied for bilateral hearing loss.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

